 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    STEPHEN J. SCHULTZ,                                      Case No. 2:19-cv-00096-RFB-PAL
 8                                          Plaintiff,
                                                                   SCREENING ORDER
 9           v.
                                                                   (IFP App – ECF No. 1)
10    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
11
                                          Defendant.
12

13          Plaintiff Stephen J. Schultz has submitted an Application to Proceed In Forma Pauperis
14   (ECF No. 1) along with a proposed Complaint (ECF No. 1-1). This Application and Complaint
15   are referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(A) and LR IB 1-3 of the Local
16   Rules of Practice.
17   I.     APPLICATION TO PROCEED IN FORMA PAUPERIS
18          Mr. Schultz’s Application includes the affidavit required by 28 U.S.C. § 1915(a) showing
19   an inability to prepay fees and costs or give security for them. Accordingly, the request to proceed
20   in forma pauperis (“IFP”) will be granted. The court will now review the proposed complaint.
21   II.    SCREENING THE COMPLAINT
22          A. Legal Standards
23          After granting a request to proceed IFP, federal courts must screen a complaint and any
24   amended complaints before allowing a case to move forward, issuing summonses, and requiring a
25   responsive pleading. Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (en banc). Courts are
26   required to dismiss an IFP action if the complaint fails to state a claim upon which relief may be
27   granted, is legally “frivolous or malicious,” or seeks money from a defendant who is immune from
28   such relief. 28 U.S.C. § 1915(e)(2). The standard for determining whether a plaintiff has failed
                                                         1
 1   to state a claim upon which relief can be granted under § 1915 is the same as the standard under

 2   Rule 12(b)(6) of the Federal Rules of Civil Procedure1 for failure to state a claim. Watison v.

 3   Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).

 4             A properly pled complaint must provide “a short and plain statement of the claim showing

 5   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To avoid dismissal, a plaintiff must

 6   allege enough facts to state a claim for relief that is plausible on its face. Bell Atlantic Corp. v.

 7   Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility when a plaintiff alleges factual

 8   content that allows the court to make a reasonable inference that a defendant is liable for the claim

 9   alleged. Teixeira v. County of Alameda, 873 F.3d 670, 678 (9th Cir. 2017) (quoting Ashcroft v.

10   Iqbal, 556 U.S. 662, 678 (2009)).

11             Here, Schultz challenges a decision by the Social Security Administration (“SSA”) denying

12   him disability insurance benefits under Title II of the Social Security Act. Compl. ¶ 3. To state a

13   valid benefits claim, a complaint must give the Commissioner fair notice of what the plaintiff’s

14   claim is and the grounds upon which it rests. See Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.

15   2011). A plaintiff must present sufficient detail for the court to understand the disputed issues so

16   that it can meaningfully screen the complaint. See 4 Soc. Sec. Law & Prac. § 56:4 (2016); 2 Soc.

17   Sec. Disab. Claims Prac. & Proc. §§ 19:92–93 (2nd ed. 2015). To do so, a complaint should state

18   when and how a plaintiff exhausted her administrative remedies with the SSA and the nature of

19   her disability, including the date she claims she became disabled. The complaint should also

20   contain a short and concise statement identifying why the SSA’s decision was wrong and showing

21   that the plaintiff is entitled to relief. Sabbia v. Comm’r Soc. Sec. Admin., 669 F. Supp. 2d 914,

22   918 (N.D. Ill. 2009), aff’d by 433 F. App’x 462 (7th Cir. 2011).

23             B. Exhaustion of Administrative Remedies

24             Before a plaintiff can sue the SSA in federal court, he must exhaust his administrative

25   remedies. 42 U.S.C. § 405(g); Bass v. Social Sec. Admin., 872 F.2d 832, 833 (9th Cir. 1989)

26   (“Section 405(g) provides that a civil action may be brought only after (1) the claimant has been

27   party to a hearing held by the Secretary, and (2) the Secretary has made a final decision on the

28   1
         All references to a “Rule” or the “Rules in this Order refer to the Federal Rules of Civil Procedure.
                                                            2
 1   claim”). Generally, if the SSA denies an application for disability benefits, a claimant can request

 2   reconsideration of the decision. If the claim is denied upon reconsideration, a claimant may request

 3   a hearing before an Administrative Law Judge (“ALJ”). If the ALJ denies the claim, a claimant

 4   may request review of the decision by the Appeals Council. If the Appeals Council declines

 5   review, a claimant may then request review by the United States District Court. 20 C.F.R.

 6   §§ 404.981, 416.1481. A civil action for judicial review must be filed within 60 days after receipt

 7   of the Appeals Council’s notice of a final decision. Id.; 42 U.S.C. § 405(g); 20 C.F.R. § 405.501.

 8   The SSA assumes that the notice of final decision will be received by mail within five days of the

 9   date on the notice unless shown otherwise. 20 C.F.R. §§ 416.1401, 422.210(c). Thus, an action

10   commenced within 65 days is presumed timely. Id. If a claimant does not file a civil action within

11   the allowed time frame, he or she loses the right to judicial review. 20 C.F.R. § 404.900(b). The

12   civil action must be filed in the judicial district in which the claimant resides. 42 U.S.C. § 405 (g).

13          In this case, Mr. Schultz alleges that on November 19, 2018, the Appeals Council denied

14   the request for review and the ALJ’s decision became the final decision of the Commissioner.

15   Compl. ¶ 8. Thus, it appears he has exhausted his administrative remedies. He timely commenced

16   this action as the Complaint was filed on January 16, 2019, and the Complaint indicates that he

17   resides within the District of Nevada.        Id. ¶ 1.   Accordingly, Schultz has satisfied these

18   prerequisites for judicial review.

19          C. Grounds for Schultz’s Appeal

20          The Complaint seeks judicial review of the Commissioner’s final decision and asks the

21   court to reverse that decision, or alternatively, to remand this matter for a new hearing. A district

22   court can affirm, modify, reverse, or remand a decision if plaintiff has exhausted his administrative

23   remedies and timely filed a civil action. However, judicial review of the Commissioner’s final

24   decision is limited to determining whether: (1) there is substantial evidence in the record as a whole

25   to support the Commissioner’s findings; and (2) the correct legal standards were applied. Morgan

26   v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

27          In his Complaint, Mr. Schultz alleges he has been disabled since the application date of

28   November 10, 2011, through his date last insured of December 31, 2016. Compl. ¶ 5. The ALJ
                                                       3
 1   found Schultz to have the severe impairments of complex partial seizures, lower extremity

 2   neuropathy, secondary to diabetes mellitus, hypertension, obstructive sleep apnea, and obesity. Id.

 3   ¶ 9(a). Despite his severe impairments, the ALJ determined Schultz had the residual functional

 4   capacity to perform light work:

 5          he can lift and/or carry 20 pounds occasionally and 10 pounds frequently. He can
            stand and/or walk no more than 30 minutes at a time, stand no more than 3 hours
 6          in an 8 hour workday, and walk no more than 1 hour in an 8-hour workday. He can
            sit for 2 hours at a time, and up to 8 hours in an 8-hour workday. He can push and/or
 7          pull hand controls occasionally, and continuously reach, handle, finger, and feel.
            He can operate foot controls occasionally. He can occasionally climb ramps and/or
 8          stairs, but never climb ladders, etc. He needs a cane for balance, and can
            occasionally stoop, kneel, crouch, and crawl. He must avoid all exposure to extreme
 9          cold and heat, and vibration. He can occasionally tolerate exposure to humidity and
            wetness, fumes, gases, odors, dusts, and pulmonary irritants. He can frequently
10          operate a motor vehicle, but exposure to unprotected heights and mechanical parts
            is precluded
11

12   Id. ¶ 9(b). The ALJ found that Schultz could not perform past relevant work, but could perform

13   other work as a packager, inspector, and assembler. Id. ¶ 9(c), (d).

14          Mr. Schultz alleges that the ALJ’s decision lacks the support of substantial evidence for

15   multiple reasons. The ALJ committed reversible error by (1) improperly rejecting Schultz’s pain

16   and symptom testimony; (2) finding that the vocational expert’s testimony is consistent with the

17   information in the Dictionary of Occupational Titles (DOT); and (3) erroneously applying the light

18   medical vocational rules, given Schultz’s standing and walking limitations. Id. ¶ 9(e), (f), (h).

19          The Complaint contains sufficient factual allegations to give the Commissioner fair notice

20   of Schultz’s disagreement with the final decision. See Starr, 652 F.3d at 1216. Accordingly, his

21   Complaint states a plausible claim for initial screening purposes.

22          Based on the foregoing,

23          IT IS ORDERED:

24          1. Plaintiff Stephen J. Schultz’s Application to Proceed In Forma Pauperis (ECF No. 1)

25              is GRANTED. He will not be required to pay the $400 filing fee.

26          2. Mr. Schultz is permitted to maintain this action to conclusion without prepaying any

27              fees or costs or giving security therefor. However, this Order granting IFP status does

28              not extend to the issuance and/or service of subpoenas at government expense.
                                                      4
 1   3. The Clerk of Court shall FILE the Complaint.

 2   4. The Clerk of Court shall ISSUE SUMMONS to the United States Attorney for the

 3      District of Nevada and DELIVER the summons and Complaint to the U.S. Marshal

 4      for service.

 5   5. The Clerk of Court shall also ISSUE SUMMONS to the Commissioner of Social

 6      Security and Attorney General of the United States.

 7   6. Mr. Schultz shall SERVE the Commissioner of Social Security by sending a copy of

 8      the summons and Complaint by certified mail to: (1) Office of the Regional Chief

 9      Counsel, Region IX, Social Security Administration, 160 Spear Street, Suite 800, San

10      Francisco, California 94105-1545; and (2) Attorney General of the United States,

11      Department of Justice, 950 Pennsylvania Avenue, N.W., Room 4400, Washington,

12      D.C. 20530.

13   7. Following the Commissioner’s filing of an answer, the court will issue a scheduling

14      order setting a briefing schedule.

15   8. From this point forward, Mr. Schultz shall serve upon Commissioner or, if appearance

16      has been entered by counsel, upon the attorney, a copy of every pleading, motion, or

17      other document filed with the Clerk of Court pursuant to LR IC 1-1 and 4-1 of the Local

18      Rules of Practice. In accordance with LR IC 4-1(d), the parties shall include with each

19      filing a certificate of service stating that a true and correct copy of the document was

20      served on an opposing party or counsel for an opposing party and indicating how

21      service was accomplished. The court may disregard any paper received by a district

22      judge or magistrate judge that has not been filed with the Clerk of Court, and any paper

23      received by a district judge, magistrate judge, or the Clerk of Court that fails to include

24      a certificate of service.

25   Dated this 18th day of January 2019.
26

27                                                 PEGGY A. LEEN
                                                   UNITED STATES MAGISTRATE JUDGE
28
                                              5
